UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                           Plaintiff,

                                                             DECISION AND ORDER
             v.                                                  19-CR-139-A

JOSHUA A. SCHOHN,

                           Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 2, 2020, the

Magistrate Judge filed a Report, Recommendation and Order (Dkt. No. 22) that

recommends that motions to dismiss the Indictment and for suppression of physical

evidence and statements filed by defendant Schohn be denied. No timely objections to

the Report and Recommendation have been filed.

       Pursuant to 28 U.S.C. §636(b)(1), and for the reasons set forth in the Report,

Recommendation and Order, it is

       ORDERED that the motions to dismiss and to suppress (Dkt. No. 16) are denied;

and it is

       ORDERED that the parties shall appear to set a date f or trial on February 25,

2020 at 10:00 a.m.

       IT IS SO ORDERED.

                                         _s/Richard J. Arcara__________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT
Dated: February 24, 2020
